Order entered November 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00089-CR

                              JAY SANDON COOPER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                  Grayson County, Texas
                            Trial Court Cause No. 2011-2-1391

                                             ORDER

       On July 16, 2014, this Court adopted the trial court’s findings that appellant desired to

represent himself on appeal. We ordered appellant to file his brief within thirty days. When the

brief was not filed by September 12, 2014, we ordered appellant to file his brief by October 3,

2014, and warned that failure to do so would result in submission of the appeal without briefs.

On September 16, 2014, appellant filed a letter complaining that certain items were missing from

the clerk’s record, including: August 23, 2011 bond information; documents provided for in

camera inspection; March 19, 2014 bill of costs; March 24, 2014 designations of clerk’s and

reporter’s records; rule 20 affidavit; order approving rule 20 affidavit; May 28, 2014 bill of costs;

June 24 defendant’s request for permission to access clerk’s record; and July 3, 2014 order
concerning defendant’s request for permission to access clerk’s record. On September 11, 2014,

a supplemental clerk’s record was filed containing many of the documents appellant’s letter

indicated were missing.      On October 14, 2014, we received a supplemental clerk’s record

containing other items, including a letter from the Grayson County Clerk to appellant stating that

the documents for in camera inspection and bond information are not part of the clerk’s record.

To date, appellant has not filed his brief.

       Accordingly, we ORDER appellant to file his brief by DECEMBER 1, 2014. No

further extension requests will be entertained.     If appellant’s brief is not filed by the date

specified, we will, without further notice, submit the appeal without briefs. See Lott v. State, 874
S.W.2d 687 (Tex. Crim. App. 1994); see also TEX. R. APP. P. 38.8(b)(4).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

appellant Jay Sandon Cooper and to the Grayson County District Attorney’s Office.

       We further DIRECT the Clerk to send a copy of the order, by first-class mail, to Jay

Sandon Cooper, 1520 Janwood Dr., Plano, Texas 75075.


                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE